Exhibit 10.1
AMENDMENT


TO


CARROLS RESTAURANT GROUP, INC.


2016 STOCK INCENTIVE PLAN


AMENDMENT (this “Amendment”) to the Carrols Restaurant Group, Inc. 2016 Stock
Incentive Plan (the “Plan”). Capitalized terms used herein but not defined
herein shall have the meanings ascribed thereto in the Plan.


WHEREAS, the Board of Directors (the “Board”) of Carrols Restaurant Group, Inc.,
a Delaware corporation (the “Company”), previously adopted the Plan, which was
approved by the stockholders of the Company;


        WHEREAS, the third paragraph of Section 3 of the Plan provides that
subject to adjustment as provided in Section 3 of the Plan, the maximum number
of shares of Stock that may be covered by Stock Options, Stock Appreciation
Rights, and Stock Awards, in the aggregate, to any one Participant during any
calendar year shall be 275,000 shares and with respect to Performance Awards, no
Covered Employee shall be granted a Performance Award which (a) could result in
such Covered Employee receiving more than 275,000 shares of Stock during any
calendar year or (b) could result in such Covered Employee receiving more than
$1,000,000 during any calendar year;


        WHEREAS, the third paragraph of Section 3 of the Plan and the limitation
set forth therein are included in the Plan to comply with Section 162(m) of the
Code ("Section 162(m)") to permit the Company to treat Performance Awards, Stock
Options and Stock Appreciation Rights as “qualified performance-based
compensation” for purposes of Section 162(m), thus excluding such awards from
the tax deductions limits on compensation paid to of certain executive officers
of the Company in excess of $1,000,000 during any taxable year;


        WHEREAS, the Tax Cuts and Jobs Act of 2017 removed the “qualified
performance-based compensation" exception from Section 162(m);


WHEREAS, the Company desires to amend the Plan to remove the third paragraph of
Section 3 of the Plan and all references to such limitation set forth therein;


WHEREAS, pursuant to Section 11(b) of the Plan, the Board may amend the Plan;
and


WHEREAS, all terms and conditions of the Plan, other than as specifically
amended as set forth in this Amendment, shall remain in full force and effect;


NOW THEREFORE, the Plan has been amended as follows:


1
54485042;3

--------------------------------------------------------------------------------

Exhibit 10.1
1. Section 3 of the Plan is hereby amended and restated in its entirety as
follows:




"3.     STOCK SUBJECT TO PLAN


Subject to adjustment as provided in this Section 3, the aggregate number of
shares of Stock which may be delivered under the Plan shall not exceed 4,000,000
shares.


To the extent any shares of Stock covered by an Award are not delivered to a
Participant or beneficiary thereof because the Award expires, is forfeited,
lapses without exercise, canceled or otherwise terminated, any shares of
Restricted Stock (as defined in Section 9) are forfeited, such shares shall not
be deemed to have been delivered for purposes of determining the maximum number
of shares of Stock available for delivery under the Plan with respect to, and
shall be available for, future grants of Awards. Notwithstanding the preceding
sentence, shares of stock used to pay the exercise price or withholding taxes
related to an outstanding Award shall be treated as issued under the Plan and
may not again be made available for issuance as Awards under the Plan. Any Stock
Appreciation Right awarded under the Plan will count as granted and not as
settled if settled in Stock.


In the event of any Company stock dividend, special cash dividend, stock split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, corporate separation or division of the
Company (including, but not limited to, a split-up, spin-off, split-off or other
distribution to Company stockholders, other than a normal cash dividend), sale
by the Company of all or a substantial portion of its assets (measured on either
a stand-alone or consolidated basis), reorganization, rights offering, partial
or complete liquidation, merger or consolidation in which the Company is the
surviving corporation, or any other corporate transaction, Company share
offering or other event involving the Company and having an effect similar to
any of the foregoing, the Administrator may make such substitution or
adjustments in the (a) number and kind of shares that may be delivered under the
Plan, (b) number and kind of shares subject to outstanding Awards, (c) exercise
price of outstanding Stock Options, Outside Director Stock Options, and Stock
Appreciation Rights and (d) other characteristics or terms of the Awards as it
may determine appropriate in its sole discretion to equitably reflect such
corporate transaction, share offering or other event; provided, however, that
the number of shares subject to any Award shall always be a whole number and any
fractional share resulting from an adjustment or substitution provided for
hereunder shall be rounded up to the nearest whole share.


In the event of the dissolution or liquidation of the Company, or a merger,
reorganization or consolidation in which the Company is not the surviving
corporation, then, except as otherwise provided herein and/or in the discretion
of the Administrator, each Stock Option and Outside Director Stock Option, to
the extent not theretofore exercised, shall terminate forthwith.


Notwithstanding the foregoing, no adjustment shall be made pursuant to this
Section 3 to the extent that such adjustment would violate Section 409A of the
Code."


2
54485042;3

--------------------------------------------------------------------------------

Exhibit 10.1
2. All terms and conditions of the Plan, other than as specifically amended as
set forth in this Amendment, shall remain in full force and effect;


IN WITNESS WHEREOF, a Vice President of the Company has executed this Amendment
and certifies that the amendment to the Plan set forth above accurately reflects
the amendment to the Plan adopted by the Board of Directors of the Company.


                            /s/ William E. Myers            
                            William E. Myers, Vice President


                            Dated: September 10, 2020
3
54485042;3